IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PURCELL LAMAR BAGLEY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4769

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed December 18, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Purcell Lamar Bagley, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. Fla. R. App. P. 9.100(c)(1).

LEWIS, C. J., VAN NORTWICK and ROWE, JJ., CONCUR.